Citation Nr: 1724996	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability prior to June 5, 2012, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for left side sciatica. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1985 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for a low back disability and left side sciatica.  The Veteran appealed both of these ratings. 

In November 2012, the RO assigned an increased rating of 40 percent for the service-connected low back disability effective June 5, 2012.  As higher schedular ratings for the low back disability are possible during the appeal period, this issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the Court's holding in Rice, even though the RO issued a rating decision during the course of the appeal denying TDIU, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, in July 2014 the Veteran noted he had been treated at Biggs Chiropractic Clinic in Garland, Texas for his disabilities.  In December 2014, the Veteran submitted an authorization to obtain these records.  In January 2015, a letter was sent to the Veteran noting that VA asked Biggs Chiropractic Clinic to send in medical records but they did not; however there is no copy of the letter sent to the Chiropractic Clinic in the electronic claims file, therefore it is unclear whether it was sent.  Upon remand, the AOJ should once again attempt to obtain these records. 

In an April 2016 lay statement, the Veteran stated that he took five pills of Hydrocodone daily, along with muscle relaxers (Cyclobenzaprine) and over the counter medication on a daily basis due to the daily pain of his service-connected disabilities.  In addition he stated he also would wear a back brace, and use a tens unit and heating pads daily to offset the pain.  These problems indicate a possible worsening since the Veteran's prior examination in November 2013.  Accordingly, the Board finds that contemporaneous VA medical examinations are warranted to determine the current severity of the Veteran's disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, attempt to obtain any outstanding records from Biggs Chiropractic Clinic.  All correspondences regarding these records should be associated with the electronic claims file. 

2.  Obtain any updated VA outpatient treatment records.  If any identified records are not obtainable or do not, the Veteran and representative should be notified and the record clearly documented.  Document the attempts that made to locate any records.  If any records aren't obtained, notify that Veteran and provide him the opportunity to submit the records.  

3.  Schedule the Veteran for an examination in order to determine the current level of severity of his low back disability.  The entire electronic claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the lumbar spine.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts. 

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment.  The examiner should indicate whether the Veteran's low back disability results in incapacitating episodes (i.e., episodes in which adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on whether there is any neurological abnormality associated with the low back disability, including bladder or bowel impairment.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must specifically discuss the impact of the disability on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

4.  Schedule the Veteran for the appropriate VA examination to determine the current severity of the Veteran's left side sciatica.  The entire electronic claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should identify any nerve(s) involved and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe.  A complete rationale should be given for all opinions and conclusions rendered.

The examiner must specifically discuss the impact of the disability on the Veteran's occupational functioning (ability to lift, sit, walk, deal with others, etc.), to include the ability to obtain or retain employment.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




